UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6733


WAKEEL ABDUL-SABUR,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:14-cv-00147-JCT-RSB)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wakeel Abdul-Sabur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wakeel       Abdul-Sabur              seeks        to        appeal      the     district

court’s    order      dismissing         as       successive         his       28    U.S.C.      § 2254

(2012) petition.           The order is not appealable unless a circuit

justice     or     judge        issues        a        certificate            of     appealability.

28 U.S.C.        § 2253(c)(1)(A)                  (2012).                A      certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                              28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that         the     district             court’s          assessment       of      the

constitutional claims is debatable or wrong.                                  Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).              When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive      procedural            ruling          is     debatable,            and    that       the

petition     states        a     debatable             claim        of       the     denial      of     a

constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Abdul-Sabur            has      not        made        the           requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in   forma          pauperis,         and     dismiss         the    appeal.          We

dispense    with       oral      argument          because           the       facts       and     legal



                                                   2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3